Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, although the prior art of record, Touyama et al. (US 2018/0210597), disclose an image projection device having a transmission type projection screen configured to display an image by projection light being irradiated from a back side of the projection screen and a projection unit configured to project and display a predetermined image on the projection screen from the back side of the projection screen (see paragraph 55; “the display device 25 may be a…rear projection type display”), recognizing content of an input instruction corresponding to touch operation when a user performs tap operation or double-tap operation as the touch operation on an image projected on the projection screen from a surface side of the projection screen using a finger of the user or a pointer and projecting an image in accordance with the recognized content of the input instruction on the projection screen (see paragraph 91; Touyama detects double tap and single tap gestures), the image projection device comprising: 
an imaging unit having a visible light camera with a function of focusing, and configured to image the image projected on the projection screen from the back side of the projection screen using the visible light camera to acquire the visible light image data, wherein the visible light camera is disposed so that the optical axis of the visible light camera and the normal direction of the projection screen are substantially parallel to each other (see Fig. 1 and paragraph 50; the camera 22 detects an external video which is a visible light camera); 
an image data extracting unit configured to extract the visible light image data in which a finger or a pointer with which a user performs operation on the image projected on the projection screen exists and in which the finger or the pointer is brought into focus in the visible light image data obtained by the imaging unit (see paragraph 117; the processing executing unit 104 extracts  the result of detecting touches), 
a position data generating unit configured to generate position data for specifying a position of the finger (see paragraph 65); 
an operation determining unit configured to determine content of operation performed with the finger or the pointer (see paragraph 68; the processing executing unit 104 updates the display screen based on the operation performed by the touch); and 
an input control unit configured to recognize content of an input instruction corresponding to the operation performed with the finger or the pointer on the basis of the content of the operation determined by the operation determining unit (see paragraphs 69-98; the processing unit is capable of recognizing different type of input gestures). 
However, Touyama et al. do not disclose the visible light camera is adjusted so as to come into focus within a range of a predetermined distance from the projection screen to the surface side of the projection screen along a vertical direction of the projection screen, the predetermined distance being a distance between 5mm and 100mm; a reference data generating unit configured to generate reference data for specifying a position and a size of the image projected on the projection screen in an image range of the imaging unit on the basis of the visible light image data acquired by the imaging unit; and associate time data relating to time at which the visible light image data is captured with the visible light image data; and an input control unit is configured such that in a case where the operation determining unit recognizes that after the visible light image data in which the position of the finger or the pointer remains virtually unchanged is extracted for a predetermined period, the visible light image data in which the finger or the pointer exists at substantially the same position is extracted for the predetermined period again before a certain period of time has elapsed, the operation determining unit determines that the double-tap operation is performed with the finger or the pointer, and in a case where the operation determining unit recognizes that after the visible light image data in which the position of the finger or the pointer remains virtually unchanged is extracted for the predetermined period, the visible light image data in which the finger or the pointer exists at substantially the same position is not extracted before the period of time has elapsed, the operation determining unit determines that the tap operation is performed with the finger or the pointer.
Thus, none of the reference of record alone or in combination discloses or suggests an image projection device having a transmission type projection screen configured to display an image by projection light being irradiated from a back side of the projection screen and a projection unit configured to project and display a predetermined image on the projection screen from the back side of the projection screen, recognizing content of an input instruction corresponding to touch operation when a user performs tap operation or double-tap operation as the touch operation on an image projected on the projection screen from a surface side of the projection screen using a finger of the user or a pointer and projecting an image in accordance with the recognized content of the input instruction on the projection screen, the image projection device comprising: 
an imaging unit having a visible light camera with a function of focusing, and configured to image the image projected on the projection screen from the back side of the projection screen using the visible light camera to acquire the visible light image data, wherein the visible light camera is disposed so that the optical axis of the visible light camera and the normal direction of the projection screen are substantially parallel to each other and is adjusted so as to come into focus within a range of a predetermined distance from the projection screen to the surface side of the projection screen along a vertical direction of the projection screen, the predetermined distance being a distance between 5mm and 100mm; 
a reference data generating unit configured to generate reference data for specifying a position and a size of the image projected on the projection screen in an imaging range of the imaging unit on the basis of the visible light image data acquired by the imaging unit; 
an image data extracting unit configured to extract the visible light image data in which a finger or a pointer with which a user performs operation on the image projected on the projection screen exists and in which the finger or the pointer is brought into focus in the visible light image data obtained by the imaging unit and associate time data relating to time at which the visible light image data is captured with the visible light image data, wherein the visible light image data extracted by the image data extracting unit includes only visible light image data in which the finger or the pointer exists within the predetermined distance from the projection screen along a vertical direction of the projection screen; 
a position data generating unit configured to generate position data for specifying a position of the finger or the pointer in the imaging range of the imaging unit on the basis of the visible light image data extracted by the image data extracting unit and associate the generated position data with the visible light image data; 
an operation determining unit configured to determine content of operation performed with the finger or the pointer on the basis of the position data and the time data associated with each piece of the visible light image data for a series of pieces of the visible light image data extracted in chronological order by the image data extracting unit; and 
an input control unit configured to recognize content of an input instruction corresponding to the operation performed with the finger or the pointer on the basis of the content of the operation determined by the operation determining unit, the position data generated by the position data generating unit and the reference data generated by the reference data generating unit, and control the projection unit to project an image in accordance with the recognized content of the input instruction on the projection screen, wherein 
in a case where the operation determining unit recognizes that after the visible light image data in which the position of the finger or the pointer remains virtually unchanged is extracted for a predetermined period, the visible light image data in which the finger or the pointer exists at substantially the same position is extracted for the predetermined period again before a certain period of time has elapsed, the operation determining unit determines that the double-tap operation is performed with the finger or the pointer, and 
in a case where the operation determining unit recognizes that after the visible light image data in which the position of the finger or the pointer remains virtually unchanged is extracted for the predetermined period, the visible light image data in which the finger or the pointer exists at substantially the same position is not extracted before the period of time has elapsed, the operation determining unit determines that the tap operation is performed with the finger or the pointer.
Claim 23 recites similar limitations as in claim 12.  Claims 13, 15, 16, 18-22, and 24-30 depend from either claim 12 or 23. Accordingly, claims 12, 13, 15, 16, 18-30 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625